Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Amendments
This Office Action Correspondence is in response to Applicant’s amendments filed 19 Aug 2021.
Claims 1-15, 21-25 are pending. Claims 1-3, 5, 8, 10, 14 and 21-23 are amended. Claims 16-20 are previously cancelled.
Drawing objections and claim objections are withdrawn in light of amendments to the drawings and the claims.
Drawings
The drawings filed 19 Aug 2021 are acknowledged and accepted.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control device” (claim 1); “input/output unit” (claim 21).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, “control device” (claim 1) shall be interpreted in light of paragraph [0062] and Fig. 5 as comprising a computer or equivalents thereof (i.e. a controller); input/output unit (claim 21) shall be interpreted in light of paragraph [0065] as comprising monitors, keyboards, pointing devices, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 (and depending claim 9) is/are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of amendments to the claims.
Claim 8 (and depending claim 9) is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes regarding claim 8 that in amending claim 8 to correct for U.S.C. 112b issue, the applicant has introduced a rejection under U.S.C. 112(a) for claim 8 limitation “one or more supporting rods embedded in the base structure and configured to support the platen.” A review of the disclosure shows that support rods 120, Fig. 1 are configured to lift/lower substrate 101 (paragraph [0027], [0035]), but the disclosure does not have support for limitation “one or more supporting rods embedded in the base structure and configured to support the platen.” 
In light of the above, depending claim 9 is also rejected at least due to dependency on rejected claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulfus  (US 4,674,521) in view of Kobayashi et al.( US 2004/0180141 A1 hereinafter “Kobayashi”).
Regarding claim 1 Paulfus teaches  a semiconductor device manufacturing system (comprising processing station 10, Fig. 1 and 2, col 2 line 11-22), comprising: 
a chamber (comprising bowl assembly 12, Fig. 2, col 2 line 29-30); 
a chuck (comprising chuck assembly 14 including chuck 58, Fig. 2, col 2 line 54-58) housed in the chamber (comprising 12, Fig. 2) and configured to hold a substrate (col 3 line 3-6), 
wherein the chuck comprises: a passage (comprising annular chamber 62, Fig. 2 col 2 line 66) extending along a periphery of the chuck and dividing the chuck into an inner portion and an outer sidewall portion (comprising peripheral edge 64, Fig. 2), wherein the passage (comprising 62, Fig. 2-4) is configured to transport a liquid (col 3 line 20-23); and 
a first plurality of openings (comprising orifices 66, Fig. 2 -4, col 3 line 25) through the outer sidewall portion (comprising 64, Fig. 2) of the chuck and 
Paulfus does not explicitly teach a control device (interpreted under U.S.C. 112(f) as comprising a computer or controller or equivalents thereof) configured to control a translational displacement and a rotation of the chuck.
However, Paulfus further teaches that the chuck can be rotated and translated (col 2 line 54-57, col 3 line 20).
Additionally, Kobayashi teaches a control device (comprising controller 60, Fig. 2) configured to control the both up and down (i.e. translational) and rotation movement of a chuck (paragraph [0064]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a control device/controller configured to control the translational displacement and rotation of the chuck in view of teachings of Kobayashi in the apparatus of Paulfus to enable automated control of the movement of the chuck for uniform substrate processing.
Regarding claim 5, Paulfus in view of Kobayashi as applied above teaches all of the limitations of claim 1 as applied above  and Paulfus further teaches wherein the chamber (comprising bowl assembly 12 formed from base section 16 and wall section 18, Fig. 2, col 2 line 29-30) comprises an inlet port (comprising conduit 32, Fig. 2, col 2 line 39-41) fluidly connected to the chuck  (comprising chuck assembly 14 including chuck 58, Fig. 2)and configured to supply the liquid to the chuck.
Regarding claim 6
Regarding claim 7, Paulfus in view of Kobayashi as applied above teaches all of the limitations of claim 1 and 6 as applied above and Paulfus further teaches wherein the first plurality of openings (comprising orifices 66, Fig. 2 -4) are disposed on a sidewall (comprising peripheral edge 64, Fig. 2, col 2 line 64-65) of the platen (comprising chuck 58, Fig. 2).
Claim 1, 2, 3, 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”) and Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”).
Regarding claim 1, Ohashi teaches a semiconductor device manufacturing system (plasma processing apparatus, Fig. 1, paragraph [0012],[0014], title), comprising: 
a chamber (comprising process chamber 11, Fig. 1, paragraph [0014] ); 
a chuck (comprising electrostatic chuck (ESC) 12, Fig. 1) housed in the chamber (comprising 11, Fig. 1) and configured to hold a substrate (wafer 1, Fig. 1, paragraph [0016]), wherein the chuck comprises: 
a passage (comprising second flow path 12b, Fig. 1) extending along a periphery of the chuck (comprising 12, Fig. 1) and dividing the chuck into an inner portion (i.e. a central portion) and an outer sidewall portion (as understood from Fig. 1), wherein the passage (comprising 12b, Fig. 1) is configured to transport a fluid (i.e. inert gas, paragraph [0020]); and 
a first plurality of openings (comprising gas holes P1, Fig. 1 and 2, paragraph [0020], [0025]) through the outer sidewall portion of the chuck and interconnected with the passage, wherein the first plurality of openings are configured to dispense (i.e. discharge) the fluid (i.e. inert gas, paragraph [0020]); and
a control device (comprising controller 19, Fig. 1) (paragraph [0023])
Ohashi does not explicitly teach the control device (interpreted under U.S.C. 112(f) as comprising a controller or computer or equivalents thereof) is configured to control a 
However, Harada teaches a semiconductor manufacturing system (substrate processing apparatus, Fig. 1, 8, 9, title; paragraph [0006]) comprising a control device (comprising controller 221, Fig. 1, 8, 9) configured to control a translational displacement (i.e. elevating/lower) and a rotation of the chuck (comprising substrate supporting member 217, Fig. 1, 8, 9) (paragraph [0060]) via substrate supporting member elevation/rotation mechanism 268 through a signal line B (paragraph [0060]). Harada further teaches that the translational displacement (i.e. elevating/lowering) of the chuck (comprising 217, Fig. 1, 8, 9) enables substrate/wafer loading (paragraph [0047]) while rotation of the chuck enables improved processing uniformity (paragraph [0048]).
Additionally, Ohashi teaches that the control device/controller 19 is configured to control the operation of the apparatus/system (paragraph [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control device/controller (Ohashi: 19, Fig. 1) to control a translational displacement and a rotation of the chuck in view of teachings of Harada in the apparatus of Ohashi to enable wafer/substrate loading/unloading and uniform wafer/substrate processing (Harada: paragraph [0047]-[0048]).
Ohashi in view of Harada as applied above does not explicitly teach that the passage is configured to transport a liquid and the first plurality of openings are configured to dispense a liquid.
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) including a chuck (comprising platen 404, Fig. 4) including a passage (comprising feed-through channel 412, Fig. 4, paragraph [0051]) and an opening (comprising open end of feed-through channel 412, Fig. 4) wherein the passage (comprising 412, 
Further Ohashi teaches the passages (12b, Fig. 1 and 2) and openings (P1, Fig. 1 and 2) are part of an existing coolant delivery system (paragraph [0014], [0020]) of the semiconductor device manufacturing system (Ohashi: plasma processing apparatus, Fig. 1, paragraph [0012],[0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Ohashi: comprising second flow path 12b, Fig. 1) and the openings (Ohashi: comprising gas holes P1, Fig. 1 and 2) to transport and dispense a liquid, respectively,(i.e. flowing  and or dispensing a fluid which can be a liquid into an existing coolant system of the semiconductor device manufacturing system) in view of teachings of Suuronen in the apparatus of Ohashi in view of Harada to enable cleaning of the chuck and thus reducing particles on the substrate  (Suuronen: abstract, paragraph [0030]) and enable in situ cleaning of the chuck without breaking vacuum and thus reducing system down time.
Regarding claim 2
Regarding claim 3, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 and 2 as applied above and Ohashi further teaches wherein the chuck (comprising 12, Fig. 1) further comprises another passage (comprising first flow path 12a, Fig. 1) extending through the chuck and interconnected with the second plurality of openings (comprising opening of 12a at the top of chuck 12, Fig. 1). Note: opening 12a of Ohashi is substantially similar to openings 230 of instant application Fig. 2B paragraph [0038] and passage 12a of Ohashi is substantially similar to passage 228, Fig. 2B and paragraph [0038] of the instant application.
Regarding claim 5, Ohashi in view of Harada and Suuronen as applied above teaches all of the limitations of claim 1 including a chuck (Ohashi: 12, Fig. 1) having a supply of fluid (i.e. inert gas)(Ohashi: paragraph [0020]), but does not explicitly teach wherein the chamber comprises an inlet port fluidly connected to the chuck and configured to supply the liquid to the chuck.
However, Ohashi teaches that the fluid (i.e. inert gas/coolant) is supplied from a coolant feeder (16, Fig. 1, paragraph [0014]) having arrows schematically showing connection from the coolant feeder (16, Fig. 1) through the chamber (11, Fig. 1) and to the passages (12b and 12a, Fig. 1) in the chuck (12, Fig. 1) (paragraph [0020]-[0021]).
Additionally, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be a liquid (paragraph [0034],[0045], claim 10]) to enable in situ cleaning of the platen to reduce backside particles on a substrate (abstract, paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inlet port fluidly connected to the chuck and configured to supply the fluid to the chuck in view of teachings of Ohashi and Suuronen in the apparatus of Ohashi in view of Harada and Suuronen to enable supply of fluid from a source outside of the chamber to the passages in the chuck for suitable fluid/liquid distribution to the openings in the 
Regarding claim 6, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 as applied above and Ohashi further teaches wherein the chuck further comprises a platen (comprising insulator 22 having HV electrode 21, Fig. 1) configured to hold the substrate (wafer 1, Fig. 1)(paragraph [0016]).
Regarding claim 7, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 and 6 as applied above and Ohashi further teaches wherein the first plurality of openings (comprising P1, Fig. 1 and 2) are disposed on a sidewall (i.e. side face) of the platen (comprising 22 and 21, Fig. 1)( paragraph [0016],[0020]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”) and Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied to claims 1, 2, 3, 5, 6, 7 above and further in view of Mohn et al. (US 2012/0161405 A1 hereinafter “Mohn”).
Regarding claim 4, Ohashi in view of Harada and Suuronen teaches all of the limitations of claim 1 as applied above and Ohashi further teaches but does not explicitly teach a cell (i.e. a compartmented space or area) housed in the chamber and configured to provide a plasma or a gas.
However, Ohashi further teaches an upper electrode (comprising 13, Fig. 1) housed in the chamber (comprising 11, Fig. 1) and process gas is fed via gas feeder 15 through the upper electrode 13 and wherein the process gas is generated into a plasma via the upper electrode (paragraph [0017]-[0019]).
Further, Mohn teaches a semiconductor manufacturing system (comprising reactor 400, Fig. 4A-4E, paragraph [0032],[0115]) including a cell/showerhead (comprising 408, Fig. 4A and 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the upper electrode (Ohashi: 13, Fig. 1) to be a cell (i.e. a compartmented space or area like a showerhead) in view of teachings of Mohn in the apparatus of Ohashi in view of Harada and Suuronen as a known suitable alternative configuration of an upper electrode which would facilitate distribution of gas across a wafer/substrate in a desired manner (i.e. uniform gas distribution) (Mohn: paragraph [0184]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”) and Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied to claims 1, 2, 3, 5, 6, 7 above and further in view of Wang (US 2005/0008983 A1).
Regarding claim 8, Ohashi in view of Harada and  Suuronen teaches all of the limitations of claim 6 as applied above and Ohashi further teaches wherein the chuck further comprises: a base structure (comprising ESC base 23, Fig. 1, paragraph [0023]) underlying the platen (comprising 22 and 21, Fig. 1).
Ohashi in view of Harada and Suuronen as applied above do not explicitly teach one or more supporting rods embedded in the base structure and configured to support the platen.
However, Wang teaches a semiconductor manufacturing system (comprising process chamber 50, Fig. 2 and 3, paragraph [0002], [0033]) including a base (comprising cold chuck 20, Fig. 1-3) underlying a platen (comprising hot chuck 10, Fig. 1-3) and one or more supporting rods (comprising 54, Fig. 2) embedded (i.e. within through holes 60 of the platen/cold chuck 20, Fig. 2) (paragraph [0033]-[0034]). Wang teaches such a configuration enables supporting the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add one or more supporting rods embedded in the base structure and configured to support the platen in view of teachings of Wang in the apparatus of Ohashi in view of Harada and Suuronen as a known suitable alternative configuration of a substrate/wafer support which would enable improved temperature control of the substrate/wafer allowing rapid heating or cooling (Wang: paragraph [0009]-[0011], [0038]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”), Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) and Wang (US 2005/0008983 A1) applied to claim 8 above and further in view of Mardian et al. (US 2003/0215569 A1 hereinafter “Mardian”).
Regarding claim 9, Ohashi in view of Harada, Suuronen and Wang teaches all of the limitations of claim and 8 as applied above. 
Ohashi further teaches wherein the first plurality of openings (comprising P1, Fig. 1 and 2) are disposed over an outer sidewall of the platen (comprising 22 and 21, Fig. 1).
 Ohashi in view of Harada, Suuronen and Wang as applied above do not explicitly teach that the first plurality of openings are disposed on an outer sidewall of the base structure.
However, Mardian teaches an apparatus (comprising substrate holder 24f, Fig. 6) configured for supporting a substrate (paragraph [0027]) including a platen (i.e. upper wider part of 24f, Fig. 6) and base (comprising narrower support shaft shape 26f, Fig. 6) wherein a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the platen and the base (as understood from Fig. 6)(paragraph [0027]). Mardian 
Additionally, Ohashi teaches providing the plurality of openings (P1, Fig. 1 and 2) and flowing a fluid (i.e. inert gas) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provided/add a plurality of openings disposed on an outer sidewall of the base structure (Ohashi: 23, Fig. 1) in view of teachings of Mardian in the apparatus of Ohashi in view of Harada, Suuronen and Wang as a known suitable alternative configuration of a chuck/substrate supporting apparatus which would enable prevention of undesirable material deposition on the chuck/substrate supporting apparatus (Mardian: paragraph [0028]).
Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of  Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”).
Regarding independent claim 10, Ohashi teaches an apparatus, comprising: 
a base structure (comprising ESC base 23, Fig. 1, paragraph [0016]) comprising a passage (comprising second flow paths 12b, Fig. 1, paragraph [0020]) extending along a periphery of the base structure (i.e. in the same direction as the periphery of the base, as understood from Fig. 1 and 2, the periphery of the base extends in a vertical direction as well as a circumferential direction and Fig. 1 clearly shows that passage 12b at least extends along a vertical direction of the base)  and dividing the base structure (23, Fig. 1) into an inner portion (i.e. central portion) and an outer sidewall portion (as understood from Fig. 1, the arrangement of passage 12b divides the base structure 23 into a central portion and an outer sidewall portion); and 
a platen (comprising insulator 22 and embedded HV electrode 21, Fig. 1, paragraph [0016]) disposed over the base structure (23, Fig. 1) and configured to hold a substrate (wafer 1, Fig. 1), wherein a top surface of the platen comprises a plurality of openings (comprising the end openings at the top of 22 of first flow paths 12a, Fig. 1, paragraph [0020]) configured to dispense (i.e. discharge) a fluid (i.e. inert gas) (paragraph [0020]).
Ohashi does not explicitly teach the passage is configured to transport a liquid and the first plurality of openings are configured to dispense a liquid.
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) comprising a chuck (comprising platen 404, Fig. 4) including a passage (comprising feed-through channel 412, Fig. 4, paragraph [0051]) and an opening (comprising open end of feed-through channel 412, Fig. 4) wherein the passage (comprising 412, Fig. 4) is configured to transport a cleaning substance (paragraph [0052]-[0053]) and the opening (comprising open end of 412, Fig. 4) is configured to dispense a cleaning substance (paragraph [0052]-[0053]), wherein the cleaning substance can include a liquid (paragraph [0034],[0045], claim 10). Suuronen further teaches such a configuration allows spraying/supplying the cleaning substance from the chuck/platen itself using existing coolant delivery systems (paragraph [0050]-[0053]) to perform in-situ cleaning of the chuck/platen to reduce backside particles on a substrate (paragraph [0030], abstract).
Further Ohashi teaches the passages (12b, Fig. 1 and 2) and openings (P1, Fig. 1 and 2) are part of an existing coolant delivery system (paragraph [0014], [0020]) of the semiconductor device manufacturing system (Ohashi: plasma processing apparatus, Fig. 1, paragraph [0012],[0014]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passages (Ohashi: comprising second flow path 12b, Fig. 1) 
 Regarding claim 11, Ohashi in view of Suuronen as applied above teaches all of the limitations of claim 10 and Ohashi further teaches wherein the plurality of openings (comprising the end openings at the top of 22 of first flow paths 12a, Fig. 1) are formed through the platen (comprising insulator 22 and embedded HV electrode 21, Fig. 1).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied in claim 10 and 11 above and further in view of Mizuno et al. (US 6,129,046 hereinafter “Mizuno”) and Tomita et al. (US 2006/0207509 A1 hereinafter “Tomita ‘509”).
Regarding claim 12, Ohashi in view of Suuronen teaches all of the limitations of claim 10 as applied above including a passage (Ohashi: comprising 12b, Fig. 1) in a base structure (Ohashi: comprising 12, Fig. 1). 
Ohashi further teaches a plurality of passages 12b arranged in a circular manner (Fig. 2) to radially distribute fluid/inert gas from openings P1 (Fig. 2, paragraph [0020]) to prevent undesirable deposition/etching of material on a part of the substrate/wafer(paragraph [0029]-[0032]), but does not teach explicitly teach a passage (i.e. a single passage) which circularly surrounds (i.e. circumscribes) the inner portion of the base structure.
However, Tomita ‘509 teaches a chuck (comprising processing device 1, Fig. 2, paragraph [0014]) configured to support a substrate (2, Fig. 2), wherein the chuck includes a passage (comprising gas introduction passage 13a, Fig. 2, paragraph [0036]) configured to supply a fluid 
Further, Mizuno teaches a chuck (comprising support member 51 including electrostatic chuck plate 57, block heater 56, upper member 52, intermediate member 53, and lower member 54; Fig. 1, col 4 line 50-56) including a passage (comprising annular groove 70, Fig. 3, col 6 line 24-27) configured to supply purge gas (i.e. a fluid) to a plurality of radial grooves (71, Fig. 3) to openings (comprising passages 72, Fig. 3) to prevent undesirable deposition of material onto the backside of the wafer (col 5 line 3-6) and chamber components (i.e. surface of block heater 56, Fig. 1) (col 6 line 42-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the vertically extending portion of the passages (Ohashi: 12b, Fig. 1) to be a single passage which circularly surrounds (i.e. a ring/annular shape which circumscribes) the inner portion of the base structure (Ohashi: 23, Fig. 1) (in view of teachings of Tomita ‘509)  and wherein the passage (Ohashi: 12b) is configured to be an annular ring which connects to the radial portions of passages (Ohashi: 12b, Fig. and 2) leading out to the openings (Ohashi: P1, Fig. 1 and 2) (in view of teachings of Mizuno) in the apparatus of Ohashi in view of Suuronen as a known suitable alternative configuration of a passage in a chuck to enable radial distribution of fluid for uniform substrate processing and prevent undesirable deposition of material onto the backside of the substrate/wafer and/or chamber components (Mizuno: col 5 line 3-6, col 6 line 42-45).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) as applied in claim 10 and 11 above further in view of Mizuno et al. (US 6,129,046 hereinafter “Mizuno”).
Regarding claim 13, Ohashi in view of Suuronen teaches all of the limitations of claim 10 as applied above including a passage (Ohashi: comprising 12b, Fig. 1) in a base structure (Ohashi: comprising 12, Fig. 1) and Ohashi further teaches that the passage (12b, Fig. 1) extends into the platen (comprising 21 and 22, Fig. 1).
Ohashi does not explicitly teach wherein the passage circularly surrounds the platen.
However, Ohashi teaches a plurality of passages 12b arranged in a circular manner (Fig. 2) to radially distribute fluid/inert gas from openings P1 (Fig. 2, paragraph [0020]) to prevent undesirable deposition/etching of material on a part of the substrate/wafer(paragraph [0029]-[0032]).
Additionally, Mizuno teaches a chuck (comprising support member 51 including electrostatic chuck plate 57, block heater 56, upper member 52, intermediate member 53, and lower member 54; Fig. 1, col 4 line 50-56) including a passage (comprising annular groove 70, Fig. 3, col 6 line 24-27) in a platen (comprising upper member 52, Fig. 3) to supply purge gas (i.e. a fluid) to a plurality of radial grooves (71, Fig. 3) to openings (comprising passages 72, Fig. 3) to prevent undesirable deposition of material onto the backside of the wafer (col 5 line 3-6) and chamber components (i.e. surface of block heater 56, Fig. 1) (col 6 line 42-45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the passage (Ohashi: 12b, Fig. 1) to circularly surround (i.e. a ring/annular shape which circumscribes) platen (Ohashi: 23, Fig. 1) such that the passage (Ohashi: 12b, Fig. 1) is configured to be an annular ring which connects to the radial portions of passages (Ohashi: 12b, Fig. 2) leading out to the openings (Ohashi: P1, Fig. 1 and 2) in view of teachings of Mizuno in the apparatus of Ohashi in view of Suuronen as a known suitable alternative configuration of a passage in a chuck to enable radial distribution of fluid/gas for .
Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2017 /0243777 A1 hereinafter “Ohashi”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”)  as applied to 10 and 11 above and further in view of Mardian et al. (US 2003/0215569 A1 hereinafter “Mardian”).
Regarding claim 14, Ohashi in view of Suuronen as applied above teaches all of the limitations of claim 10 including a chuck (Ohashi: 12, Fig. 1) having a base structure (Ohashi: 23, Fig. 1) and the chuck is configured to dispense (i.e. discharge or supply) a liquid (per combination and teachings of Suuronen as applied in claim 10 above).
Ohashi does not explicitly teach another plurality of openings through the outer sidewall portion of the base structure and configured to dispense the liquid.
However, Mardian teaches an apparatus (comprising substrate holder 24f, Fig. 6) configured for supporting a substrate (paragraph [0027]) including a platen (i.e. upper wider part of 24f, Fig. 6) and base (comprising narrower support shaft shape 26f, Fig. 6) wherein a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the platen and the base (as understood from Fig. 6)(paragraph [0027]). Mardian further teaches that such a configuration can enable providing a fluid (i.e. inert gas) from the plurality of openings (i.e. purge gas inlets) preventing undesired material deposition on the component (i.e. substrate holder 24f) surface (paragraph [0028]).
Additionally, Ohashi teaches providing the plurality of openings (P1, Fig. 1 and 2) and flowing a fluid (i.e. inert gas) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
Further, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provided/add a plurality of openings disposed on an outer sidewall of the base structure (Ohashi: 23, Fig. 1) and configured to dispense (i.e. discharge/supply/distribute) the fluid (i.e. gas) in view of teachings of Mardian in the apparatus of Ohashi in view of Suuronen as a known suitable alternative configuration of a chuck/substrate supporting apparatus which would enable prevention of undesirable material deposition on the chuck/substrate supporting apparatus (Mardian: paragraph [0028]). Furthermore it would be obvious to configure plurality of openings disposed on an outer sidewall of the base structure to dispense a liquid in view of teachings of Suuronen to enable supplying a liquid for reducing particles/cleaning the chuck (Suuronen: abstract, paragraph [0030], [0034]).
Regarding claim 15, Ohashi in view of Suuronen and Mardian as applied above teaches all of the limitations of claim 14 including a chuck (Ohashi: 12, Fig. 1) having a base structure (Ohashi: 23, Fig. 1) and modified in view of Mardian in claim 14 above to include a plurality of openings in the outer sidewall portion of the base structure configured to dispense (i.e. discharge or supply) a liquid (in view of teachings of Suuronen).
Ohashi in view of Suuronen and Mardian as applied above do not explicitly teach wherein the other plurality of openings (i.e. the plurality of openings on the outer sidewall portion of the base structure) are fluidly interconnected with the passage.
However, Ohashi teaches that the passage (comprising 12b, Fig. 1) provides a fluid (i.e. inert gas) (paragraph [0020]) to prevent undesirable material deposition/etching on the substrate edge (paragraph [0029]-[0032]).
Additionally, Mardian teaches a plurality of openings (comprising purge gas inlets 75, Fig. 6) are disposed on outer side surfaces (70, Fig. 6) of the base (comprising narrower support shaft shape 26f, Fig. 6) (as understood from Fig. 6)(paragraph [0027]). Mardian further teaches 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fluidly interconnect the passage (Ohashi: 12b, Fig. 1) with the other plurality of openings (i.e. the plurality of openings on the outer sidewall portion of the base structure; Mardian: 75, Fig. 6) in view of teachings of Ohashi and Mardian in the apparatus of Ohashi in view of Suuronen and Mardian as a known suitable means of providing/supplying a fluid from a passage to a plurality of openings on a sidewall of a chuck to enable preventing undesired material deposition on the chuck.
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin.
Regarding independent claim 21, Matyushkin teaches a control system (comprising controller 135, Fig. 1; comprising computer system  200, Fig. 2, paragraph [0041]) for a semiconductor device manufacturing apparatus (comprising plasma processing system, 100, Fig. 1, paragraph [0003],[0040]), the control system comprising:
a processor (202, Fig. 2, paragraph [0041]);
a communication bus (comprising communications infrastructure 216, Fig. 2, paragraph [0041]) coupled to the processor (202, Fig. 2);
an input/output unit(see interpretation under U.S.C. 112(f) above) (comprising display device 204 and user interface devices 212 including keyboards, mice, touch screens, Fig. 2, paragraph [0041]) coupled to the processor (202, Fig. 2) via the communication bus (216, Fig. 2); and 
a computer memory (comprising main memory 206, storage device 208, and removable storage device 210, Fig. 2; paragraph [0041]) communicatively coupled to the processor (202, Fig. 2) via the communication bus (216, Fig. 2), the computer memory (comprising 206, 208, 210, Fig. 2) having stored thereon instructions (paragraph [0043]) for controlling a chuck-based device (comprising ESC 108, Fig. 1, the controller 135 is configured to at least control the chucking source and the coolant gas provided to the chuck (paragraph [0040])) housed in a chamber (comprising processing chamber 109, Fig. 1) of the semiconductor device manufacturing apparatus (comprising 100, Fig. 1), the chuck-based device configured to support a semiconductor wafer (substrate 112, Fig. 1) on a platen (comprising the plate shaped portion of 108, Fig. 3-9, paragraph [0040]).
Matyushkin does not explicitly teach that the chuck-based device is configured to perform a self-cleaning operation using a decontamination (i.e. cleaning) liquid.
However, Matyushkin teaches that the semiconductor device manufacturing apparatus (comprising plasma processing system, 100, Fig. 1) is configured to perform cleaning (i.e. decontamination) (paragraph [0003]).
However, Suuronen teaches a semiconductor device manufacturing system (comprising system 100, Fig. 1, paragraph [0031]; comprising system 404, Fig. 4, paragraph [0050]-[0051]; see also paragraph [0002]) comprising a control unit (comprising 406, Fig. 4, paragraph [0052]) and a chuck (comprising platen 404, Fig. 4) including a passage (comprising feed-through channel 412, Fig. 4, paragraph [0051]) and an opening (comprising open end of feed-through channel 412, Fig. 4) wherein the passage (comprising 412, Fig. 4) is configured to transport a cleaning substance (paragraph [0052]-[0053]) and the opening (comprising open end of 412, Fig. 4) is configured to dispense a cleaning substance (paragraph [0052]-[0053]), wherein the cleaning substance can include a liquid (paragraph [0034],[0045], claim 10). Suuronen further teaches such a configuration allows spraying/supplying the cleaning substance 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chuck-based device (Matyushkin: comprising ESC 108, Fig. 1) to perform a self-cleaning operation using a decontamination/cleaning liquid (i.e. flowing  and or dispensing a fluid which can be a liquid via an existing coolant delivery system of the chuck-based device for the purpose of cleaning) in view of teachings of Suuronen in the apparatus of Matyushkin to enable cleaning of the chuck and thus reducing particles on the substrate  (Suuronen: abstract, paragraph [0030]) and enable in situ cleaning of the chuck without breaking vacuum and thus reducing system down time.
Alternatively, Suuronen teaches a control system (comprising control unit 106, Fig. 1, paragraph [0033]; comprising control unit 406, Fig. 4, paragraph [0052]; see also, paragraph [0009], [0013]) for a semiconductor manufacturing apparatus (comprising system 100, Fig, 1, paragraph [0031]; comprising system 400, Fig. 4, paragraph [0050]; see also paragraph [0002]),  for controlling (paragraph [0052], i.e. controlling supply of cleaning substance through the chuck) a chuck based-device (comprising platen 404,  feed through 412, pipe line 410, Fig. 4, paragraph [0051])  housed in a chamber (comprising process chamber 402, Fig. 4, paragraph [0051], claim 1), the chuck-based device (comprising platen 404, feed through 412, pipe line 410, Fig. 4, paragraph [0051]) configured to support a semiconductor wafer on a platen (comprising 404, Fig. 4, paragraph [0051],[0053])  and perform a self-cleaning operation using a decontamination (i.e. cleaning) liquid (paragraph [0034],[0050]-[0053], claim 10).
Suuronen does not explicitly teach a processor; a communication bus coupled to the processor; an input/output unit coupled to the processor via the communication bus; and a computer memory communicatively coupled to the processor via the communication bus, the computer memory having stored thereon instructions for controlling the chuck-based device.
However, Matyushkin teaches a control system, details of teachings are discussed in detail above and shall not be repeated here. Matyushkin further teaches that the control system enables executing a sequence of instructions using a processor (i.e. automated control of the semiconductor manufacturing device apparatus via stored instructions on a control system/computer/controller) (paragraph [0043], see also paragraph [0041]-[0042]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a control system comprising a processor; a communication bus coupled to the processor; an input/output unit coupled to the processor via the communication bus; and a computer memory communicatively coupled to the processor via the communication bus, the computer memory having stored thereon instructions for controlling the chuck-based device in view of teachings of Matyushkin in the apparatus of Suuronen to enable automated control of the semiconductor manufacturing device apparatus.
 Regarding claim 22, Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushking teaches all of the limitations of claim 21 above.
 With regards to combination of Matyushking in view of Suuronen, Matyushkin further teaches wherein the chuck-based device (ESC 108, Fig. 1) comprises openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) configured to dispense (i.e. discharge, supply) the decontamination fluid (i.e. cleaning liquid, per modification of Matyushkin in view of teachings of Suuronen applied in claim 21 above).
With regards to combination of Suuronen in view of Matyushkin, Suuronen teaches that the chuck-based device (comprising 404, Fig. 4) comprises at least one opening (comprising opening of feed through 412, Fig. 4), but does not explicitly teach a plurality of openings on the chuck-based device.
However, Matyushkin teaches providing a plurality of openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4, paragraph [0045]-[0048]) in the chuck-based device (comprising 108, Fig. 1) configured to deliver a gas at different pressure to different areas of the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of openings (i.e duplicate the aperture 108 of Wing, Fig. 1) in view of teachings of Matyushkin in the apparatus of Suuronen in view of Matyushkin as a known suitable alternative configuration of a chuck-based device that would enable delivering gas to a plurality of areas across a substrate during substrate processing for uniform substrate processing (Matyushkin: paragraph [0040],[0053]) and also enable spreading the fluid/liquid across the face of the chuck during in situ cleaning.
Furthermore, the courts have ruled that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. B.).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin as applied to claims 21-22 above and further in view of Tomita et al. (US 6,431,185 B1 hereinafter “Tomita ‘185”).
Regarding claim 23, Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-22 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Regarding combination of Matyushkin in view of Suuronen, Matyushkin further teaches a fluid inlet port (i.e. an opening necessarily formed through 150 of the chamber to allow gas from the outside gas/fluid source 151 to enter chuck 108 via the lines schematic shown connecting gas/fluid source 151 to the chuck 108, Fig. 1), and a passage (i.e. the portion of a line connecting coolant gas source 151 to the chuck 108 which extends through the chuck 108, Fig. 1) 
Matyushkin in view of Suuronen as applied above does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling a flow rate of the decontamination liquid through the openings, the liquid inlet port, and the passage that extends through the platen, the flow rate ranging from about 3 sccm to about 30 sccm.
However, Suuronen teaches supplying a cleaning substance through existing gas coolant delivery systems of the chuck (paragraph [0050]-[0053]) wherein the cleaning substance can be a liquid (paragraph [0034],[0045], claim 10]) to enable in situ cleaning of the platen to reduce backside particles on a substrate (abstract, paragraph [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inlet port and the passage of Matyushkin to flow a liquid in view of teachings of Suuronen in the apparatus of Matyushkin in view of Suuronen to enable supplying a liquid for reducing particles/cleaning the chuck (Suuronen: abstract, paragraph [0030], [0034).
Additionally, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]).
Furthermore, Tomita ‘185 teaches a flow rate of 1 to 10 sccm of water is suitable for cleaning a surface of a substrate (col 12 line 37-39). (note: Suuronen teaches that the cleaning substance can be water (Suuronen: paragraph [0034]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin, Suuronen, and Tomita ‘185 in the apparatus of Matyushkin in view of Suuronen to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (Suuronen: paragraph [0044]).
Regarding combination of Suuronen in view of Matyushkin, Suuronen in view of Matyushkin as applied above teaches all of the limitations of claims 21-22 including a control system having instructions (Matyushkin: paragraph [0043]) and openings (Matyushkin: comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4).
Suuronen additionally teaches a liquid inlet port (comprising port/opening through chamber 402 where 416 connects with 410, Fig. 4, as discussed in claim 21 teachings the cleaning substance can be a liquid (paragraph [0034])) and a passage (comprising 412, Fig. 4) that extends through the platen (comprising 404, Fig. 4).
 Suuronen in view of Matyushkin does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling a flow rate of the decontamination liquid, the flow rate ranging from about 3 sccm to about 30 sccm.
However, Matyushkin further teaches controlling the flow rate of gas supplied to the chuck-based device from the openings (comprising coolant gas ports 328, 324, 320, 312, Fig. 3 and 4) (paragraph [0053], [0055]-[0057]).
Suuronen additionally teaches that the supply and flow rate of the cleaning substance may be controlled by the control unit (paragraph [0036], [0052]) wherein the flow rate may depend on properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (paragraph [0044]).
Furthermore, Tomita ‘185 teaches a flow rate of 1 to 10 sccm of water is suitable for cleaning a surface of a substrate (col 12 line 37-39). (note: Suuronen teaches that the cleaning substance can be water (Suuronen: paragraph [0034]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller/control system to include instructions to control the flow rate of the liquid and to further optimize the flow rate of the liquid in view of teachings of Matyushkin, Suuronen, and Tomita ‘185 in the apparatus of Suuronen in view of Matyushkin to enable adjusting or optimizing the cleaning/processing rate of the chuck depending on the properties of a cleaning substance to be sprayed as well as the expected interaction between the chuck (i.e. ESC platen) surface and the cleaning substance (Suuronen: paragraph [0044]).
Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matyushkin et al. (US 2018/0286642 A1 hereinafter “Matyushkin”) in view of Suuronen et al. (US 2006/0124155 A1 hereinafter “Suuronen”) or alternatively Suuronen in view of Matyushkin and further in view of and further in view of Tomita et al. (US 6,431,185 B1 hereinafter “Tomita ‘185”) as applied to claim 23 above and further in view of Harada et al. (US 2012/0252220 A1 hereinafter “Harada”).
Regarding claim 24, Matyushkin in view of Suuronen and Tomita ‘185 (or alternatively Suuronen in view of Matyushkin and Tomita ‘185) as applied above teach all of the limitations of claim 23 above including a control system having instructions (Matyushkin: paragraph [0043]) and a chuck-based device (Matyushkin: 108, Fig 1), but does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling translational motion of the chuck-based device.
However, Harada teaches a semiconductor manufacturing system (substrate processing apparatus, Fig. 1, 8, 9, title; paragraph [0006]) comprising a control device (comprising controller 221, Fig. 1, 8, 9) configured to control a translational displacement (i.e. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system to include instructions to control a translational motion chuck (i.e. elevating/lowering) in view of teachings of Harada in the apparatus of Matyushkin in view of Suuronen and Tomita ‘185 (or alternatively Suuronen in view of Matyushkin and Tomita ‘185) to enable wafer or substrate loading/unloading (Harada: paragraph [0047]).
Regarding claim 25, Matyushkin in view of Suuronen and Tomita ‘185 (or alternatively Suuronen in view of Matyushkin and Tomita ‘185) teach all of the limitations of claims 23 above including a control system having instructions (Matyushkin: paragraph [0043]) and a chuck-based device (Matyushkin: 108, Fig 1), but does not explicitly teach wherein the instructions for controlling the chuck-based device comprise instructions for controlling rotational motion of the chuck-based device.
However, Harada teaches a semiconductor manufacturing system (substrate processing apparatus, Fig. 1, 8, 9, title; paragraph [0006]) comprising a control device (comprising controller 221, Fig. 1, 8, 9) configured to control a translational displacement (i.e. elevating/lower) and a rotation of the chuck (comprising substrate supporting member 217, Fig. 1, 8, 9) (paragraph [0060]) via substrate supporting member elevation/rotation mechanism 268 through a signal line B (paragraph [0060]). Harada additionally teaches that a rotation of the chuck enables improved processing uniformity (paragraph [0048]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control system to include instructions to control a rotational .
Response to Arguments
Applicant's arguments filed 19 Aug 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
Applicant argues (remarks page 7) regarding U.S.C. 102 rejection of claim 10, that neither Ohashi nor Kataigi disclose a "wherein a top surface of the platen comprises a plurality of openings configured to dispense a liquid" as recited in amended claim 10.
Examiner responds regarding U.S.C. 102 rejection of claim 10 that the rejection of claim 10 has been modified as necessitated by applicant’s amendments. Currently claim 10 is rejected as being unpatentable over Ohashi in view of Suuronen as discussed in detail in claims rejections above wherein Ohashi teaches a top surface of a platen comprising a plurality of openings and wherein Suuronen teaches providing/flowing a cleaning substance which can be a liquid (Suuronen: paragraph [0034]) through the chuck/platen itself (Suuronen: Fig. 4, paragraph [0050]-[0053]) to enable a decontamination/cleaning process, as detailed in claims rejections above. Kataigi is no longer cited in the current rejections, and thus applicant’s arguments regarding Kataigi are moot. 
Applicant argues (remarks page 8) regarding U.S.C. 103 rejection of claim 1 that neither Ohashi nor Harada teaches "wherein the first plurality of openings are configured to dispense the liquid" as currently claimed in amended claim 1. 
Examiner responds, the rejection of claim 1 has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Ohashi in view of Harada and Suuronen as discussed in detail in claims rejections above wherein Ohashi 
Applicant argues (remarks page 8-9) regarding U.S.C. 103 rejection of claim 21 that Matyushkin does not teach "a chuck-based device configured to support a semiconductor wafer on a platen and to perform a self-cleaning operation using a decontamination liquid" as currently claimed in amended claim 21. 
Examiner responds, the rejection of claim 1 has been modified as necessitated by applicant’s amendments. Currently claim 21 is rejected as being unpatentable over Matyushkin in view of Suuronen or alternatively Suuronen in view of Matyushkin wherein Suurononen teaches providing/flowing a cleaning substance which can be a liquid (Suuronen: paragraph [0034]) through the chuck/platen itself (Suuronen: Fig. 4, paragraph [0050]-[0053]) to enable a decontamination/cleaning process, as detailed in claims rejections above.
In light of the above, independent claims 1, 10, and 21 are rejected.
Additionally, depending claims 2-9, 11-15, and 22-25 are also rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hanazaki et al. (US 6,024,105 hereinafter "Hanazaki") Hanazaki teaches a semiconductor device manufacturing system (title, Fig. 1) including a problem of particles and deposits building up in the chamber which may hinder wafer (i.e. substrate) processing (col 2 line 8-15).  Hanazaki further teaches introducing a liquid (i.e. liquid water, col 7 line 39-45) into an existing passage
Taylor et al. (US 2018/0311707 A1 hereinafter "Taylor") Taylor teaches a semiconductor device manufacturing system (comprising substrate processing system 100, Fig. 1, paragraph [0004], [0058]). Taylor additionally teaches a need or requirement to clean the system and the system components due to normal operation or initial assembly because of accumulated defects (paragraph [0023]). Taylor further teaches the problem of ex situ cleaning requiring complicated procedures that increase costs and system down time (paragraph [0023]-[0024]). Taylor further teaches providing an in situ cleaning system (paragraph [0025]) including an aerosol delivery system (200, Fig. 2A) configured to provide pressured cleaning gas/fluid via an existing nozzle or gas distribution device of the chamber 204 (paragraph [0041]) wherein the cleaning fluid is stored as a liquid (paragraph [0038]) and the nozzle or gas distribution device is configured to allow rapid vacuum expansion of the pressurized gas, causing at least a portion of the molecules to condense into solid particles (paragraph [0038]) to remove defect particles from components of a chamber (paragraph [0025]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716